

 
 
 
 

Published CUSIP Number: ________________
 
 
CREDIT AGREEMENT
Dated as of April 16, 2010
 
among
 
DST SYSTEMS, INC.,
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
 
and
 
L/C Issuer,


and


The Other Lenders Party Hereto


and


BANC OF AMERICA SECURITIES LLC,
 
CITIGROUP GLOBAL MARKETS INC.,
 
and
 
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
 
and
 
CITIBANK, N.A.
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents


and


THE ROYAL BANK OF SCOTLAND PLC


and


U.S. BANK NATIONAL ASSOCIATION,


as Co-Documentation Agents



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Section                                                                               
Page


ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS
1



1.01
Defined Terms
1
1.02
Other Interpretive Provisions
29
1.03
Accounting Terms
30
1.04
Rounding
31
1.05
Times of Day
31
1.06
Letter of Credit Amounts
32



ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS
32



2.01
Committed Loans
32
2.02
Borrowings, Conversions and Continuations of Committed Loans
32
2.03
Letters of Credit
34
2.04
Swing Line Loans
44
2.05
Prepayments
47
2.06
Termination or Reduction of Commitments
48
2.07
Repayment of Loans
48
2.08
Interest
48
2.09
Fees
49
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rates
50
2.11
Evidence of Debt
50
2.12
Payments Generally; Administrative Agent’s Clawback
51
2.13
Sharing of Payments by Lenders
53
2.14
Increase in Commitments
54
2.15
Cash Collateral
55
2.16
Defaulting Lenders
56



ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY
 59



3.01
Taxes
59
3.02
Illegality
62
3.03
Inability to Determine Rates
63
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
63
3.05
Compensation for Losses
65
3.06
Mitigation Obligations; Replacement of Lenders
66
3.07
Survival
66



ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 67



4.01
Conditions of Closing Date and Initial Credit Extension
67
4.02
Conditions to all Credit Extensions
69



ARTICLE V.  REPRESENTATIONS AND WARRANTIES
 70



5.01
Existence, Qualifications and Power; Compliance with Laws
70
5.02
Authorization; No Contravention
71
5.03
Governmental Authorization; Other Consents
71
5.04
Binding Effect
71
5.05
Financial Statements; No Material Adverse Effect
71
5.06
Litigation
72
5.07
No Default
72
5.08
Ownership of Property; Liens
73
5.09
Environmental Compliance
73
5.10
Insurance
74
5.11
Taxes
74
5.12
ERISA Compliance
74
5.13
Capital Structure/Subsidiaries
75
5.14
Margin Regulations; Investment Company Act
75
5.15
Disclosure
75
5.16
Compliance with Laws
76
5.17
Taxpayer Identification Number
76
5.18
Intellectual Property
76
5.19
Solvency
76
5.20
Investments
76
5.21
Brokers’ Fees
76
5.22
Labor Matters
76
5.23
Nature of Business
77
5.24
Representations and Warranties from Other Loan Documents
77

 
 
ARTICLE VI.  AFFIRMATIVE COVENANTS
 77



6.01
Financial Statements
77
6.02
Certificates; Other Information
78
6.03
Notices and Information
80
6.04
Payment of Obligations
81
6.05
Preservation of Existence, Etc.
81
6.06
Maintenance of Properties
81
6.07
Maintenance of Insurance
82
6.08
Compliance with Laws and Material Contractual Obligations
82
6.09
Books and Records
82
6.10
Inspection Rights
82
6.11
Use of Proceeds
82
6.12
Significant Subsidiaries
83



ARTICLE VII.  NEGATIVE COVENANTS
 83



7.01
Liens
83
7.02
Investments
85
7.03
Subsidiary Indebtedness
87
7.04
Fundamental Changes
88
7.05
Dispositions
89
7.06
Restricted Payments
89
7.07
Change in Nature of Business
90
7.08
Transactions with Affiliates
90
7.09
Burdensome Agreements
90
7.10
Use of Proceeds
91
7.11
Financial Covenants
91
7.12
Prepayment of Other Indebtedness, Etc.
92
7.13
Organization Documents; Fiscal Year
92
7.14
Limitations on Issuances and Sales of Capital Stock of Wholly-Owned Subsidiaries
92
7.15
Sale Leasebacks
93



ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES
 93



8.01
Events of Default
93
8.02
Remedies Upon Event of Default
96
8.03
Application of Funds
96

 
 
ARTICLE IX.  ADMINISTRATIVE AGENT
 97



9.01
Appointment and Authority
 97
9.02
Rights as a Lender
 98
9.03
Exculpatory Provisions
 98
9.04
Reliance by Administrative Agent
 99
9.05
Delegation of Duties
 99
9.06
Resignation of Administrative Agent
 99
9.07
Non-Reliance on Administrative Agent and Other Lenders
100
9.08
No Other Duties, Etc.
101
9.10
Administrative Agent May File Proofs of Claim
101



ARTICLE X.  MISCELLANEOUS
101



10.01
Amendments, Etc. 
101
10.02
Notices; Effectiveness; Electronic Communication
103
10.03
No Waiver; Cumulative Remedies; Enforcement
106
10.04
Expenses; Indemnity; Damage Waiver
106
10.05
Payments Set Aside
108
10.06
Successors and Assigns
109
10.07
Treatment of Certain Information; Confidentiality
114
10.08
Right of Setoff
115
10.09
Interest Rate Limitation
115
10.10
Counterparts; Integration; Effectiveness
115
10.11
Survival of Representations and Warranties
116
10.12
Severability
116
10.13
Replacement of Lenders
116
10.14
Governing Law; Jurisdiction, Etc.
117
10.15
Waiver of Jury Trial
118
10.16
No Advisory or Fiduciary Responsibility
119
10.17
Electronic Execution of Assignments and Certain Other Documents
119
10.18
USA PATRIOT Act
119




 
 

--------------------------------------------------------------------------------

 

SCHEDULES
 
1.01           Existing Letters of Credit
2.01           Commitments and Applicable Percentages
5.03           Required Consents, Authorizations, Notices and Filings
5.13(a)      Corporate Structure
5.13(b)      Subsidiaries
7.01           Existing Liens
7.02           Existing Investments
7.03           Existing Indebtedness
7.09           Existing Restrictions and Limitations on Subsidiaries
10.02           Administrative Agent’s Office; Certain Addresses for Notices






EXHIBITS
Form of
A           Committed Loan Notice
B           Swing Line Loan Notice
C           Note
D           Compliance Certificate
E           Assignment and Assumption









 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT


This CREDIT AGREEMENT (as amended, modified, restated or supplemented from time
to time, the “Agreement”) is entered into as of April 16, 2010 among DST
SYSTEMS, INC., a Delaware corporation (together with any permitted successors
and assigns, the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender (each, as
defined herein).


The Borrower has requested that the Lenders provide a revolving credit facility
in an aggregate principal amount of $600,000,000 (the “Credit Facility”) for the
purposes hereinafter set forth, and the Lenders are willing to do so on the
terms and conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all of the Capital Stock
or all or substantially all of the Property, or a business unit or product line,
of another Person, whether or not involving a merger or consolidation with such
other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in any form
approved by the Administrative Agent.



 
2

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 20% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.


“Aggregate Commitments” means the Commitments of all the Lenders.  The initial
amount of the Aggregate Commitments in effect on the Closing Date is SIX HUNDRED
MILLION DOLLARS ($600,000,000).


“Agreement” means this Credit Agreement.


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.


“Applicable Rate” means with respect to extensions of credit under the Aggregate
Commitments, for the purposes of calculating (a) the Letter of Credit Fees for
the purposes of Section 2.03(h), (b) the interest rate applicable to Loans that
are Eurodollar Rate Loans for the purposes of Section 2.08(a), (c) the interest
rate applicable to Loans that are Base Rate Loans for the purposes of Section
2.08(a), (d) the Facility Fee for the purposes of Section 2.09(a), and (e) the
interest rate applicable to Swing Line Loans for the purposes of Section
2.08(a)(iii)(x), the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 
3

--------------------------------------------------------------------------------

 





Pricing Level
Consolidated Leverage Ratio
Facility Fee
Applicable Rate for Eurodollar Rate Loans and Letter of Credit Fees
All-in Drawn for Eurodollar Rate Loans
Applicable Rate for Base Rate Loans
I
>3.0 to 1.0
0.625%
2.375%
3.000%
1.375%
II
<3.0 to 1.0 but > 2.5 to 1.0
0.500%
2.250%
2.750%
1.250%
III
<2.5 to 1.0 but > 2.0 to 1.0
0.400%
2.100%
2.500%
1.100%
IV
<2.0 to 1.0 but > 1.5 to 1.0
0.300%
1.950%
2.250%
0.950%
V
<1.5 to 1.0
0.250%
1.750%
2.000%
0.750%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level I shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.  The Applicable Rate in effect from the Closing Date
through the date on which the Borrower is required to have delivered the
Required Financial Information for the fiscal quarter ending March 31, 2010
shall be determined based upon the Pricing Level corresponding to the
Consolidated Leverage Ratio as set forth in the Closing Date Compliance
Certificate.


Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means a collective reference to each of BAS, Citigroup and Wells
Fargo Securities, each in its capacity as joint lead arranger and joint
bookrunner.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.



 
4

--------------------------------------------------------------------------------

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.


“Attorney Costs” means and includes all reasonable and invoiced out-of-pocket
fees, expenses and disbursements of any law firm or other external counsel.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2009,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.


“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.


“Back-Stopped Bridge Facility” means any bridge or other similar short-term
financing which, expressly by its terms, automatically extends or rolls over
into a long-term financing on the initial stated maturity date thereof to the
extent such financing has not otherwise been repaid or refinanced on or prior to
such date.


“Bank of America” means Bank of America, N.A. and its successors.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.


“BAS” means Banc of America Securities LLC and its successors.



 
5

--------------------------------------------------------------------------------

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
 “Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.


“Businesses” means, at any time, a collective reference to the businesses
operated by the Consolidated Parties at such time.


“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.



 
6

--------------------------------------------------------------------------------

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through
(d).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Change of Control” means, with respect to any Person, an event or series of
events by which:



 
7

--------------------------------------------------------------------------------

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934), but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan, becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);


(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or


(c)           there shall have occurred under any indenture or other instrument
evidencing Indebtedness in excess of $40,000,000, any “change of control” (as
defined in such indenture or other evidence of Indebtedness) obligating the
Borrower to repurchase, redeem or repay all or any part of the Indebtedness or
Capital Stock provided for therein.


“Citigroup” means Citigroup Global Markets Inc. and its successors.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 (or in the case of
Section 4.01(g), waived by the Person entitled to receive the applicable
payment).


“Closing Date Compliance Certificate” has the meaning set forth in
Section 4.01(e).


“Code” means the Internal Revenue Code of 1986.



 
8

--------------------------------------------------------------------------------

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.


“Committed Loan” has the meaning specified in Section 2.01.


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Consolidated EBITDA” means for any period for the Consolidated Parties on a
consolidated basis, the sum (without duplication) of (a) Consolidated Net
Income, plus (b) an amount which, in the determination of Consolidated Net
Income, has been deducted for (i) Consolidated Interest Expense, (ii) income
taxes, (iii) depreciation, amortization and other non-cash
charges, including (x) non-cash stock compensation expense and (y)
unrealized losses on assets including but not limited to investment impairments
in the Borrower's income statements, (iv) extraordinary, unusual and otherwise
non-recurring losses or charges, including losses on Dispositions that
are outside the ordinary course of business, and (v) transaction fees and
expenses incurred in connection with this Agreement, the Loan Documents and the
syndicated credit facility evidenced thereby, minus (c) to the extent included
in calculating such Consolidated Net Income, (i) all non-cash gains on assets
including but not limited to unrealized gains on Investments and (ii)
extraordinary, unusual and otherwise non-recurring gains, including gains on
Dispositions that are outside the ordinary course of business.


“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, without duplication, all
Indebtedness of the Consolidated Parties of the type referred to in clauses (a),
(b), (f), (g), (h), (i), (j), (k), (l), (m) and (n) of the definition of
“Indebtedness” set forth in this Section 1.01.  To the extent that the rights
and remedies of the obligee of any Consolidated Funded Indebtedness are limited
to certain property and are otherwise non-recourse to any Consolidated Party,
the amount of such Consolidated Funded Indebtedness shall be limited to the
value of the Consolidated Parties’ interest in such property (valued at the
higher of book value or market value as of such date of determination).  For
purposes of the calculation of the Consolidated Leverage Ratio, “Consolidated
Funded Indebtedness” shall exclude non-cash obligations of the Borrower and its
Subsidiaries incurred in connection with any Permitted Monetization Transaction.

 
9

--------------------------------------------------------------------------------

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) the cash portion of Consolidated Interest
Expense for such period.


“Consolidated Interest Expense” means for any period for the Consolidated
Parties on a consolidated basis, all interest expense (whether paid or accrued)
and capitalized interest, including without limitation (a) the amortization of
debt discount and premium, (b) the interest component under Capital Leases and
Synthetic Lease Obligations and (c) the implied interest component, discount or
other similar fees or charges in connection with any asset securitization
program, in each case as determined in accordance with GAAP.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four prior fiscal quarters ending on such date.


“Consolidated Net Income” means for any period for the Consolidated Parties on a
consolidated basis, net income (or loss) (excluding extraordinary items) after
interest expense, income taxes and depreciation and amortization, all as
determined in accordance with GAAP.


“Consolidated Net Tangible Assets” means, as of any date, Consolidated Total
Assets, less the sum of the value, as set forth or reflected in the most recent
consolidated balance sheet of the Consolidated Parties, calculated in accordance
with GAAP of:


(i)           All assets which would be treated as intangible assets for balance
sheet presentation purposes under GAAP, excluding capitalized software but
including, without limitation, goodwill (as determined by the Borrower in a
manner consistent with its past accounting practices and in accordance with
GAAP), trademarks, tradenames, copyrights, patents and technologies, and
unamortized debt discount and expense; and


(ii)           To the extent not included in (i) of this definition and not
already eliminated, without duplication, any amount at which shares of Capital
Stock of the Borrower appear as an asset on the balance sheet of its
Subsidiaries.


“Consolidated Parties” means a collective reference to the Borrower and the
Subsidiaries of the Borrower, and “Consolidated Party” means any one of them.


“Consolidated Total Assets” means, as of any date of determination with respect
to the Consolidated Parties on a consolidated basis, total assets, as determined
in accordance with GAAP.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 
10

--------------------------------------------------------------------------------

 

“Control” has the meaning specified in the definition of “Affiliate” set forth
in this Section 1.01.


“Convertible Senior Debentures” means, collectively, the Series A Debentures,
the Series B Debentures and the Series C Debentures.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.


“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower and the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent, to confirm in a
manner satisfactory to the Administrative Agent that it will comply with its
funding obligations which request was made because of a reasonable concern by
the Administrative Agent that such Lender may not be able to comply with its
funding obligations hereunder, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 
11

--------------------------------------------------------------------------------

 

“Discretionary L/C Issuer” has the meaning specified in Section 2.03(b)(v).


“Disposition” or “Dispose” means any disposition (including pursuant to a Sale
and Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease, licensing, transfer or otherwise, but other than pursuant to any
casualty or condemnation event.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Issuance” means any issuance by any Consolidated Party to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants, (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity or the conversion of
any class equity securities to any other class of equity securities or (d) any
options or warrants relating to its Capital Stock.  The term “Equity Issuance”
shall not be deemed to include any Disposition.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 
12

--------------------------------------------------------------------------------

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the determination that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate in excess of
$5,000,000.


“Eurodollar Rate” means:


(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and


(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

 
13

--------------------------------------------------------------------------------

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Disposition” means, with respect to any Consolidated Party, any
Disposition consisting of (i) the sale, lease, license, transfer or other
disposition of Property in the ordinary course of such Consolidated Party’s
business, (ii) the sale, lease, license, transfer or other disposition of
machinery and equipment no longer used or useful in the conduct of such
Consolidated Party’s business, (iii) any sale, lease, license, transfer or other
disposition of Property by such Consolidated Party to the Borrower, (iv) any
Involuntary Disposition by such Consolidated Party, (v) any Disposition by such
Consolidated Party constituting a Permitted Investment, (vi) if such
Consolidated Party is not the Borrower, any sale, lease, license, transfer or
other disposition of Property by such Consolidated Party to any Consolidated
Party that is not the Borrower, (vii) any Equity Issuance of Capital Stock of
the Borrower and (viii) in the case of West Side and its Subsidiaries and
Vermont Western and its Subsidiaries only, the sale of securities in the
ordinary course of business.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c).


“Existing Credit Agreement” means that certain Credit Agreement dated as of June
28, 2005 among the Borrower, Bank of America, as administrative agent, and a
syndicate of lenders, as amended.


“Existing Letters of Credit” means those letters of credit issued by the L/C
Issuer prior to the Closing Date as more specifically set forth on
Schedule 1.01.


“Facility Fee” means has the meaning specified in Section 2.09(a).

 
14

--------------------------------------------------------------------------------

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letters” means (i) the letter agreement, dated March 19, 2010, among the
Borrower, the Administrative Agent and BAS, (ii) the letter agreement, dated
March 19, 2010, among the Borrower, Citibank, N.A. and Citigroup, (iii) the
letter agreement, dated March 19, 2010, among the Borrower, Wells Fargo Bank,
National Association and Wells Fargo Securities and (iv) any letter agreement
between the Borrower and the Swing Line Lender with respect to interest rates on
Swing Line Loans.


“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.



 
15

--------------------------------------------------------------------------------

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Immaterial Subsidiary” means, as of any date of determination, any
Subsidiary that (a) has on such date assets of less than 5% of Consolidated
Total Assets and (b) for the most recently ended four fiscal quarters for which
financial statements have been delivered to the Lenders, contributed less than
5% of Consolidated EBITDA for such period.

 
16

--------------------------------------------------------------------------------

 

“Increase Effective Date” has the meaning specified in Section 2.14.


“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made (including, without limitation, the
Convertible Senior Debentures), (c) all obligations of such Person under
conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed; provided that for
purposes hereof, the amount of such Indebtedness shall be limited to the greater
of (i) the amount of such Indebtedness as to which there is recourse to such
Person and (ii) the fair marked value of the property which is subject to the
Lien, (g) all Guarantees of such Person with respect to Indebtedness of another
Person, (h) the Attributable Indebtedness of such Person with respect to Capital
Leases and Synthetic Lease Obligations, (i) all net obligations of such Person
under Swap Contracts, (j) the maximum amount of all standby letters of credit
issued or bankers’ acceptances facilities created for the account such Person
and, without duplication, all unreimbursed drafts drawn thereunder (less the
amount of any cash collateral securing any such letters of credit or and
bankers’ acceptances), (k) all obligations of such Person to repurchase, redeem,
retire, defease or otherwise acquire for value (other than for other Capital
Stock) any Capital Stock or other securities issued by such Person at any time
prior to the Maturity Date, valued, in the case of redeemable securities, at the
greater of voluntary or involuntary redemption price, plus accrued and unpaid
dividends, and including, without limitation, obligations commonly known as
residual equity appreciation potential shares, (l) the outstanding attributed
principal amount under any asset securitization program of such Person including
without limitation any notes or accounts receivable financing program, (m) all
cash obligations which arise in connection with any forward equity transactions
which are treated as borrower money indebtedness in accordance with GAAP and (n)
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer to the extent such
Indebtedness is recourse to such Person.  The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  To the extent that the rights and remedies of the
obligee of any Indebtedness are limited to certain property and are otherwise
non-recourse to such Person, the amount of such Indebtedness shall be limited to
the value of the Person’s interest in such property (valued at the higher of
book value or market value as of such date of determination).


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).

 
17

--------------------------------------------------------------------------------

 

“Information” has the meaning specified in Section 10.07.


“Intellectual Property” has the meaning set forth in Section 5.18.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.


“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed, converted to or continued as
a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:


(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)           any Interest Period pertaining to a Eurodollar Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and


(iii)           no Interest Period shall extend beyond the Maturity Date.


“Investment” in any Person means (a) any Acquisition of such Person or its
Property, (b) any other acquisition of Capital Stock, bonds, notes, debentures,
partnership, joint ventures or other ownership interests or other securities of
such other Person, (c) any deposit with, or advance, loan or other extension of
credit to, such Person (other than deposits made in connection with the purchase
of equipment inventory and supplies in the ordinary course of business) or (d)
any other capital contribution to or investment in such Person, including,
without limitation, any Guarantee (including any support for a letter of credit
issued on behalf of such Person) incurred for the benefit of such Person and any
Disposition to such Person for consideration less than the fair market value of
the Property disposed in such transaction, but excluding any Restricted Payment
to such Person.  Investments which are capital contributions or purchases of
Capital Stock which have a right to participate in the profits of the issuer
thereof shall be valued at the amount (or, in the case of any Investment made
with Property other than cash, the book value of such Property) actually
contributed or paid (including cash and non-cash consideration and any
assumption of Indebtedness) to purchase such Capital Stock as of the date of
such contribution or payment, less the amount of all repayments and returns of
principal or capital thereon to the extent paid in cash or Cash Equivalents (or,
in the case of any Investment made with Property other than cash, upon return of
such Property, by an amount equal to the lesser of the book value of such
Property at

 
18

--------------------------------------------------------------------------------

 

 the time of such Investment or the fair market value of such Property at the
time of such return) and received after the Closing Date.  Investments which are
loans, advances, extensions of credit or Guarantees shall be valued at the
principal amount of such loan, advance or extension of credit outstanding as of
the date of determination or, as applicable, the principal amount of the loan or
advance outstanding as of the date of determination actually guaranteed by such
Guarantees.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Consolidated
Party.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means, as applicable, (a) with respect to each Existing Letter of
Credit, the applicable Lender issuing such Letter of Credit as set forth on
Schedule 1.01, in its capacity as issuer of such Letter of Credit, (b) Bank of
America in its capacity as issuer of Letters of Credit hereunder, (c) any
successor issuer of Letters of Credit hereunder, or (d) any Discretionary L/C
Issuer.

 
19

--------------------------------------------------------------------------------

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a standby letter of
credit only.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Expiration Date” means the day that is 35 days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Fee” has the meaning set forth in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to $25,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.15 of this Agreement and each Fee Letter.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 
20

--------------------------------------------------------------------------------

 

“Marketable Securities” means marketable securities that are freely traded on
either the New York Stock Exchange or on the NASDAQ National Market System or
any other similar exchanges worldwide and held for investment purposes only.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities (actual or contingent),
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole; (b) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the rights and remedies of the Lenders or the Administrative
Agent under any of the Loan Documents, including any material adverse effect on
the legality, validity, binding effect or enforceability against the Borrower of
any Loan Document to which it is a party.


“Maturity Date” means July 1, 2013.


“Monetization Hedging Agreement” has the meaning set forth in the definition of
“Monetization Transaction.”


“Monetization Securities Agreement” has the meaning set forth in the definition
of “Monetization Transaction.”


“Monetization SPE” means a special purpose entity organized by the Borrower or a
Subsidiary of the Borrower (i) the sole purpose of which is to enter into any
one or more Monetization Transactions and (ii) the assets and liabilities of
which consist solely of Monetized Marketable Securities, Monetization Hedging
Agreements, Monetization Securities Agreements, Indebtedness that is (a) secured
solely by any of the foregoing and (b) otherwise non-recourse to the
Consolidated Parties (other than such Monetization SPE), and other assets and
liabilities directly related to or arising out of the foregoing.


“Monetization Transaction” means any one or more of the following transactions
and any combination thereof:  (i) any Swap Contract relating to any Monetized
Marketable Securities (“Monetization Hedging Agreement”), (ii) any repurchase
agreement, securities loan agreement or securities forward transaction agreement
relating to any Monetized Marketable Securities (collectively, “Monetization
Securities Agreements”), (iii) incurrence of any Indebtedness that is (a)
secured solely by any Monetized Marketable Securities and/or any Monetization
Hedging Agreement or Monetization Securities Agreement and (b) otherwise
non-recourse to the Consolidated Parties (other than such Monetization SPE),
(iv) any Disposition of Monetized Marketable Securities and (v) organization by
the Borrower or a Subsidiary of a Monetization SPE.


"Monetized Marketable Securities" means Marketable Securities now or hereafter
owned by the Borrower or any of its Subsidiaries and that are the subject of a
Monetization Transaction.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 
21

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Nonsignificant Subsidiary” has the meaning set forth in Section 6.12 hereof.


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.



 
22

--------------------------------------------------------------------------------

 

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.


“Participant” has the meaning specified in Section 10.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
“Permitted Acquisition” means an Acquisition by the Borrower or any Subsidiary
of the Borrower permitted pursuant to the terms of Section 7.02(i).


“Permitted Investments” means, at any time, Investments by the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 7.02.


“Permitted Liens” means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Section 7.01.
 
“Permitted Monetization Transaction” means any Monetization Transaction in an
aggregate amount with all other Permitted Monetization Transactions not to
exceed $500,000,000 so long as no Default will otherwise exist after giving
effect to such transaction.
 
 
“Permitted Securitization Transaction” means any Securitization Transaction
entered into by the Borrower or any of its Subsidiaries so long as (i) the
attributed principal amount thereof does not exceed $175,000,000 and (ii) no
Default will otherwise exist after giving effect to such transaction.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 
23

--------------------------------------------------------------------------------

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any Subsidiary or any such Plan to which the Borrower or any Subsidiary is
required to contribute on behalf of any of its employees (other than any
Multiemployer Plan).
“Platform” has the meaning specified in Section 6.02.


“Public Lender” has the meaning specified in Section 6.02.


“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 1.03(c)) compliance with each of the financial covenants
set forth in Section 7.11(a) and (b) in respect of a proposed transaction, that
such transaction shall be deemed to have occurred as of the first day of the
four fiscal-quarter period ending as of the most recent fiscal quarter end
preceding the date of such transaction with respect to which the Administrative
Agent has received the Required Financial Information.  As used herein,
“transaction” shall mean (a) any Disposition as referred to in Section 7.05
(other than an Excluded Disposition) of Property that contributed 7.5% or more
of Consolidated EBITDA for the preceding four fiscal quarters for which
financial statements have been delivered to the Lenders or (b) any Acquisition
as referred to in Section 7.02(i), of Property that would have contributed 7.5%
or more of Consolidated EBITDA for the preceding four fiscal quarters for which
financial statements have been delivered to the Lenders (had such Property been
acquired on the first day of the relevant period).  In connection with any
calculation of the financial covenants set forth in Section 7.11(a) and (b) upon
giving effect to a transaction on a Pro Forma Basis:


(i)           for purposes of any such calculation in respect of any Disposition
as referred to in Section 7.05, (A) income statement items (whether positive or
negative) attributable to the Person or Property disposed of shall be excluded
and (B) any Indebtedness which is retired in connection with such transaction
shall be excluded and deemed to have been retired as of the first day of the
applicable period; and


(ii)           for purposes of any such calculation in respect of any
Acquisition as referred to in Section 7.02(i), (A) any Indebtedness incurred or
assumed by any Consolidated Party (including the Person or Property acquired) in
connection with such transaction and any Indebtedness of the Person or Property
acquired which is not retired in connection with such transaction (1) shall be
deemed to have been incurred as of the first day of the applicable period and
(2) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination and (B) income
statement items (whether positive or negative) attributable to the Person or
Property acquired shall be included beginning as of the first day of the
applicable period.



 
24

--------------------------------------------------------------------------------

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower delivered to the Administrative Agent (to the extent required)
in connection with any Acquisition as referred to in Section 7.02(i) of Property
that would have contributed 7.5% or more of Consolidated EBITDA for the
preceding four fiscal quarters for which financial statements have been
delivered to the Lenders (had such Property been acquired on the first day of
the relevant period), as applicable, and containing reasonably detailed
calculations, upon giving effect to the applicable transaction on a Pro Forma
Basis, of the Consolidated Leverage Ratio and the Consolidated Interest Coverage
Ratio as of the most recent fiscal quarter end preceding the date of the
applicable transaction with respect to which the Administrative Agent shall have
received the Required Financial Information.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned, leased or operated by the Consolidated
Parties at such time.


“Receivables” shall mean all obligations of any obligor (whether now existing or
hereafter arising) under a contract for sale of property, goods or services made
in the ordinary course of business by the Borrower or any of its Subsidiaries,
which shall include any obligation of such obligor (whether now existing or
hereafter arising) to pay interest, finance charges or amounts with respect
thereto and, with respect to any of the foregoing receivables or obligations,
(a) all of the interest of the Borrower or any of its Subsidiaries in the goods
(including returned goods) the sale of which gave rise to such receivable or
obligation after the passage of title thereto to any obligor, (b) all other
Liens and property subject thereto from time to time purporting to secure
payment of such receivables or obligations, and (c) all guarantees, insurance,
letters of credit and other agreements or arrangements of whatever character
from time to time supporting or securing payment of any such receivables or
obligations.


“Refinancing Indebtedness” has the meaning specified in Section 7.12(b).


“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.


“Register” has the meaning specified in Section 10.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.



 
25

--------------------------------------------------------------------------------

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.


“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrower, (a) the financial statements required to be delivered
pursuant to Section 6.01(a) or (b) for such fiscal period or quarter, and (b)
the certificate of a Responsible Officer of the Borrower required by
Section 6.02(b) to be delivered with the financial statements described in
clause (a) above.


“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments (and participations therein) and the
outstanding Loans and participations therein, L/C Obligations and participations
therein or (b) if the Commitments have been terminated, the outstanding Loans
and participations therein, L/C Obligations and participations therein.  The
unfunded Commitments of, and the outstanding Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief accounting officer or controller of the
Borrower (or, with respect to any certificate delivered to the Administrative
Agent pursuant to the terms of this Agreement, such other officer as may be
reasonably acceptable to the Administrative Agent).  Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.


“Restricted Payment”                                           means (a) any
dividend or other payment or distribution, direct or indirect, on account of any
shares of any class of Capital Stock of any Consolidated Party, now or hereafter
outstanding (including without limitation (x) any payment in connection with any
dissolution, merger, consolidation or disposition involving any Consolidated
Party or (y) any cash payment in connection with settling forward equity
transactions involving any of the Borrower or any of its Subsidiaries), or to
the holders, in their capacity as such, of any shares of any class of Capital
Stock of any Consolidated Party, now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any Consolidated Party, now or hereafter outstanding, or  (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding; provided, however, that for
the avoidance of doubt, any payment made to retire, redeem, obtain the surrender
of, or otherwise satisfy, any of the Convertible Senior Debentures shall not
constitute a Restricted Payment hereunder (though such payments with respect to
any of the Convertible Senior Debentures shall be subject to the restrictions
set forth in Section 7.12(b)).

 
26

--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.


“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.


“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.


“Securitization SPE” means a special purpose entity that is a Subsidiary of the
Borrower and that is formed for the sole and exclusive purpose of entering into
one or more Permitted Securitization Transaction and engaging in the purchase,
sale, pledging and financing of Receivables in connection with and pursuant to
any such Permitted Securitization Transaction.
 
“Securitization Transaction” means any transaction of any Consolidated Party
providing for sales, transfers or conveyances of Receivables purporting to be
sales (and considered sales under GAAP) that do not provide, directly or
indirectly, for recourse against the seller of such Receivables (or against any
of such seller’s Affiliates) by way of a guaranty or any other support
arrangement, with respect to the amount of such Receivables (based on the
financial condition or circumstances of the obligor thereunder), other than such
limited recourse as is reasonable given market standards for transactions of a
similar type, taking into account such factors as historical bad debt loss
experience and obligor concentration levels.
 
 “Series A Debentures” means those certain 4.125% Series A Convertible Senior
Debentures due 2023 in the original aggregate principal amount of $540,000,000,
issued under that certain Indenture dated as of August 12, 2003, with The Bank
of New York Mellon Trust Company as Trustee.  As of the Closing Date, the
outstanding principal amount of the Series A Debentures is $123,300,000.



 
27

--------------------------------------------------------------------------------

 

“Series B Debentures” means those certain 3.625% Series B Convertible Senior
Debentures due 2023 in the original aggregate principal amount of $300,000,000,
issued under that certain Indenture dated as of August 12, 2003, with The Bank
of New York Mellon Trust Company as Trustee.  As of the Closing Date, the
outstanding principal amount of the Series B Debentures is $174,400,000.


“Series C Debentures” means those certain 4.125% Series C Convertible Senior
Debentures due 2023 in the original aggregate principal amount of $257,000,000,
issued under that certain Indenture dated as of October 6, 2009, with The Bank
of New York Mellon Trust Company as Trustee (as supplemented by that certain
Supplemental Indenture No. 1 dated as of November 26, 2009).  As of the Closing
Date, the outstanding principal amount of the Series C Debentures is
$257,000,000.


“Significant Subsidiary” means, on any date of determination, each of (a) West
Side, (b) DST Output, LLC and (c) any other Subsidiary the assets of which
represent on such date more than 10% of Consolidated Total Assets.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Subordinated Indebtedness” means Indebtedness of any of the Consolidated
Parties which by its terms is subordinated to the Obligations in a manner and to
an extent acceptable to the Required Lenders.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 
28

--------------------------------------------------------------------------------

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.


“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“Syndication Agents” means a collective reference to each of Citibank, N.A. and
Wells Fargo Bank, National Association and their successors and assigns, each in
its capacity as a syndication agent for the Lenders.

 
29

--------------------------------------------------------------------------------

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Threshold Amount” means $40,000,000.


“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


“Type” means with respect to a Committed Loan, its character as a Base Rate Loan
or a Eurodollar Rate Loan.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).


“Vermont Western” means Vermont Western Assurance Inc., a Wholly-Owned
Subsidiary of the Borrower.


 “Wells Fargo Securities” means Wells Fargo Securities, LLC.


“West Side” means West Side Investment Management, Inc., a Wholly Owned
Subsidiary of the Borrower.


“West Side Credit Agreement” means the Loan Agreement dated as of September 30,
2005 by and among West Side and Bank of America, as amended, modified,
refinanced or replaced from time to time.


“Wholly Owned Subsidiary” means any Person 100% of whose Capital Stock is at the
time owned by the Borrower directly or indirectly through other Persons 100% of
whose Capital Stock is at the time owned, directly or indirectly, by the
Borrower.


1.02           Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:



 
30

--------------------------------------------------------------------------------

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”


Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03           Accounting Terms.  (a)  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof.



 
31

--------------------------------------------------------------------------------

 

(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


(c)           Notwithstanding the above, the parties hereto acknowledge and
agree that, for purposes of all calculations made under the financial covenants
set forth in Section 7.11 (including without limitation for purposes of the
definitions of “Applicable Rate” and “Pro Forma Basis” set forth in Section
1.01), (i) after consummation of any Disposition (other than an Excluded
Disposition) of Property that contributed 7.5% or more of Consolidated EBITDA
for the preceding four fiscal quarters for which financial statements have been
delivered to the Lenders (A) income statement items (whether positive or
negative) and capital expenditures attributable to the Property disposed of
shall be excluded and (B) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(ii) after consummation of any Acquisition of Property that would have
contributed 7.5% or more of Consolidated EBITDA for the preceding four fiscal
quarters for which financial statements have been delivered to the Lenders (had
such Property been acquired on the first day of the relevant period) (A) income
statement items (whether positive or negative) and capital expenditures
attributable to the Person or Property acquired shall, to the extent not
otherwise included in such income statement items for the Consolidated Parties
in accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01, be included to the extent relating to any period applicable in
such calculations and (B) to the extent not retired in connection with such
Acquisition, Indebtedness of the Person or Property acquired shall be deemed to
have been incurred as of the first day of the applicable period.


1.04           Rounding.  Any financial ratios required to be maintained or
determined by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number); provided, however, that such
rounding shall be for ease of reference only and shall not apply for determining
the Pricing Level with respect to the Applicable Rate or for determining
covenant compliance (and the Borrower shall indicate, by footnote or otherwise,
the appropriate Pricing Level and whether or not it is in covenant compliance).


1.05           Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 
32

--------------------------------------------------------------------------------

 

1.06           Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01           Committed Loans.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment.  Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.


2.02           Borrowings, Conversions and Continuations of Committed Loans.


(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone (provided that such telephonic notice complies with
the information requirements of the form of Committed Loan Notice attached
hereto).  Each such notice must be received by the Administrative Agent not
later than (i) 11:00 a.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) 1:00
p.m. on the requested date of any Borrowing of Base Rate Committed Loans.  Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a

 
33

--------------------------------------------------------------------------------

 

continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower fails to specify a Type
of Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.  Notwithstanding the foregoing, all Committed
Borrowings made on the Closing Date shall be made as Base Rate Loans unless the
Administrative Agent shall have received an appropriate funding indemnity letter
(covering at least those Lenders not party to the Existing Credit Agreement)
executed by the Borrower and reasonably acceptable to the Administrative Agent
at least three (3) Business Days prior to the Closing Date.


(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in the preceding subsection.  In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 3:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.


(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.

 
34

--------------------------------------------------------------------------------

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Committed Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.


(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten (10) Interest
Periods in effect with respect to Committed Loans.


2.03           Letters of Credit.


(a)           The Letter of Credit Commitment.


(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Aggregate Commitments, (y) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.


(ii)           The L/C Issuer shall not issue any Letter of Credit, if:

 
35

--------------------------------------------------------------------------------

 

(A)           subject to Section 2.03(b)(iii) and the inclusion of automatic
extension provisions referenced therein, the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or


(B)           the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.


(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:


(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;


(B)           the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;


(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;


(D)           the Letter of Credit is to be denominated in a currency other than
Dollars;


(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

 
36

--------------------------------------------------------------------------------

 

(F)           the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.


(iv)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.


(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.


(vi)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.


(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 1:00 p.m. at least two Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended;

 
37

--------------------------------------------------------------------------------

 

(B) the proposed date of amendment thereof (which shall be a Business Day); (C)
the nature of the proposed amendment; and (D) such other matters as the L/C
Issuer may require.  Additionally, the Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.


(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.


(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension.  Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to

 
38

--------------------------------------------------------------------------------

 

permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing the L/C Issuer not to
permit such extension.


(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(v)           Any Lender with a Commitment (in such capacity, a “Discretionary
L/C Issuer”) may from time to time, at the written request of the Borrower (with
a copy to the Administrative Agent) and with the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), and in such
Lender’s sole discretion, agree to issue one or more Letters of Credit for the
account of the Borrower on the same terms and conditions in all respects as are
applicable to the Letters of Credit issued by the L/C Issuer hereunder by
executing and delivering to the Administrative Agent a written agreement to such
effect, among (and in form and substance satisfactory to) the Borrower, the
Administrative Agent and such Discretionary L/C Issuer.  With respect to each of
the Letters of Credit issued (or to be issued) thereby, each of the
Discretionary L/C Issuers shall have all of the same rights and obligations
under and in respect of this Agreement and the other Loan Documents, and shall
be entitled to all of the same benefits (including, without limitation, the
rights, obligations and benefits set forth in Sections 2.03, 9.07 and 10.01), as
are afforded to the L/C Issuer hereunder and thereunder.  The Administrative
Agent shall promptly notify each of the Lenders with a Commitment of the
appointment of any Discretionary L/C Issuer.  Each Discretionary L/C Issuer
shall provide to the Administrative Agent, on a monthly basis, a report that
details the activity with respect to each Letter of Credit issued by such
Discretionary L/C Issuer (including an indication of the maximum amount then in
effect with respect to each such Letter of Credit).


(c)           Drawings and Reimbursements; Funding of Participations.


(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 1:00 p.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be

 
39

--------------------------------------------------------------------------------

 

disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 3:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.


(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)           Until each Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.


(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this

 
40

--------------------------------------------------------------------------------

 

Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Committed Loan Notice).  No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.


(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)           Repayment of Participations.


(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.



 
41

--------------------------------------------------------------------------------

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 
42

--------------------------------------------------------------------------------

 



The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct, gross negligence or breach of this Agreement or the
L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.


(g)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each standby Letter of Credit.

 
43

--------------------------------------------------------------------------------

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.16(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.  Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.


(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter with the L/C Issuer (or, in the case of any
Discretionary L/C Issuer, the amount as agreed to in writing by the Borrower and
such Discretionary L/C Issuer), computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.


(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.



 
44

--------------------------------------------------------------------------------

 

2.04           Swing Line Loans.


(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Committed Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and (ii)
the aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Immediately upon the making of a Swing Line Loan, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.


(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, (ii) the requested borrowing
date, which shall be a Business Day and (iii) whether such Swing Line Loan shall
be a Base Rate Loan or a Loan bearing interest at a rate mutually agreed to by
the Swing Line Lender and the Borrower.  Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the

 
45

--------------------------------------------------------------------------------

 

terms and conditions hereof, the Swing Line Lender will, not later than
3:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.


(c)           Refinancing of Swing Line Loans.


(i)           The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Committed Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative
Agent.  Each Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing

 
46

--------------------------------------------------------------------------------

 

Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.


(iv)           Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


(d)           Repayment of Participations.


(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 
47

--------------------------------------------------------------------------------

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.


2.05           Prepayments.


(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than (A) 11:00 a.m. three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) 1:00 p.m. on the date
of prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (iii) any prepayment of Base Rate Committed Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal amount thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Subject to
Section 2.16, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.


(b)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 
48

--------------------------------------------------------------------------------

 

(c)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Committed Loans and Swing Line Loans the
Total Outstandings exceed the Aggregate Commitments then in effect.


2.06           Termination or Reduction of Commitments.  The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.


2.07           Repayment of Loans.


(a)           The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.


(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the demand by the Swing Line Lender and (ii) the Maturity Date.


2.08           Interest.


(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at
either (x) a rate per annum equal to the Base Rate plus the Applicable Rate for
Base Rate Loans or (y) a rate to be mutually agreed upon by the Swing Line
Lender and the Borrower; provided that in the event any Lender funds its risk
participation in a Swing Line Loan pursuant to Section 2.04 then the interest
rate

 
49

--------------------------------------------------------------------------------

 

applicable to such Swing Line Loan shall be a per annum rate equal to the Base
Rate plus the Applicable Rate for Base Rate Loans.


(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09           Fees.  In addition to certain fees described in subsections (h)
and (i) of Section 2.03:


(a)           Facility Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
facility fee equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans, Swing Line Loans and L/C
Obligations), regardless of usage (the “Facility Fee”), subject to adjustment as
provided in Section 2.16.  The Facility Fee shall accrue at all times during the
Availability Period (and thereafter so long as any Committed Loans, Swing Line
Loans or L/C Obligations remain outstanding), including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period (and, if
applicable, thereafter on demand).  The Facility Fee shall be calculated
quarterly in arrears, and if there is any

 
50

--------------------------------------------------------------------------------

 

change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.


(b)           Other Fees.  (i)  The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


2.10           Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.




(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason (other than such
restatement or adjustment being solely based on changes in GAAP that provide for
retro-active application), the Borrower or the Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Article VIII.


2.11           Evidence of Debt.

 
51

--------------------------------------------------------------------------------

 



(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


(b)           In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.


2.12           Payments Generally; Administrative Agent’s Clawback.


(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 
52

--------------------------------------------------------------------------------

 

(b)           (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurodollar Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 
53

--------------------------------------------------------------------------------

 



A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).


(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.13           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations and Swing Line Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:


(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 
54

--------------------------------------------------------------------------------

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.




2.14           Increase in Commitments.


(a)           Request for Increase.  Provided there exists no Default or Event
of Default, upon notice to the Administrative Agent, the Borrower may from time
to time, request an increase in the Aggregate Commitments by an amount (for all
such requests) not exceeding an additional $200,000,000; provided that (i) any
such request for an increase shall be in a minimum amount of $25,000,000 and
(ii) the Borrower may make a maximum of five (5) such requests.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may solicit commitments to the
increase from existing Lenders and/or additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.  If the Aggregate
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase.  The Administrative
Agent shall promptly notify the Borrower and each of the Lenders of the
aggregate amount of such increase and the Increase Effective
Date.  Notwithstanding the above, (i) no increase in the Aggregate Commitments
shall increase the Letter of Credit Sublimit or the Swing Line Sublimit and (ii)
no existing Lender shall be obligated to participate in such increase.


(b)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Increase Effective Date for
distribution to each Lender signed by a Responsible Officer of the Borrower
(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (B)  certifying that, before and after
giving effect to such increase, (I) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects (or, if the applicable representation and warranty is already subject
to a

 
55

--------------------------------------------------------------------------------

 

materiality standard, shall be true and correct in all respects) on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or, if the applicable representation and
warranty is already subject to a materiality standard, shall be true and correct
in all respects) as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(II) no Default exists, (ii) the Borrower shall pay all applicable fees owing by
the Borrower in connection with the increase (including any upfront,
administrative or arrangement fees agreed to by the Borrower) and (iii) the
Administrative Agent shall have received (A) executed joinder agreements from
each new Lender in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and (B) a Note duly executed by the
Borrower in favor of each new Lender requesting a Note.  The Borrower shall
prepay any Committed Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section; provided that the out-of pocket amount to be paid by the
Borrower in connection with any such prepayment arising out of such a
reallocation of the outstanding Committed Loans shall be limited to the
additional amounts required pursuant to Section 3.05.


(c)           Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.


2.15           Cash Collateral.


(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, immediately Cash Collateralize the then Outstanding Amount of all
L/C Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting
Lender, including pursuant to Section 2.16(a)(ii)).


(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts (other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent (provided that such cash
collateral shall be invested solely in investments that provide for preservation
of capital)) at Bank of America.  The Borrower, and to the extent provided by
any Lender, such Lender, hereby grants to (and subjects to

 
56

--------------------------------------------------------------------------------

 

the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender (as
such Lender may elect or as otherwise provided for in Section 2.16(a)(ii)) will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.


(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of the Borrower shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.


2.16           Defaulting
Lenders.  (a)                                           Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:


(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.

 
57

--------------------------------------------------------------------------------

 

(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender under this Agreement or the other Loan Documents (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the L/C
Issuer or Swing Line Lender, to be held as Cash Collateral for future funding
obligations of that Defaulting Lender of any participation in any Swing Line
Loan or Letter of Credit; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account (other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent (provided that such cash collateral
shall be invested solely in investments that provide for preservation of
capital)) and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the L/C Issuer or
Swing Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 
58

--------------------------------------------------------------------------------

 

(iii)           Certain Fees.  That Defaulting Lender (x) shall be entitled to
receive any Facility Fee pursuant to Section 2.09(a) for any period during which
that Lender is a Defaulting Lender only to extent allocable to the sum of (1)
the Outstanding Amount of the Committed Loans funded by it and (2) its
Applicable Percentage of the stated amount of Letters of Credit and Swing Line
Loans for which it has provided Cash Collateral pursuant to
Section 2.03,Section 2.04, Section 2.15, or Section 2.16(a)(ii), as applicable
(and the Borrower shall (A) be required to pay to each of the L/C Issuer and the
Swing Line Lender, as applicable, the amount of such fee allocable to its
Fronting Exposure arising from that Defaulting Lender and (B) not be required to
pay the remaining amount of such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit Fees as provided in Section 2.03(h).


(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.


(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.



 
59

--------------------------------------------------------------------------------

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01           Taxes.


(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)           If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.


(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.


(c)           Tax
Indemnifications.  (i)                                           Without
limiting the provisions of subsection (a) or (b) above, the Borrower shall, and
does hereby, indemnify the Administrative Agent, each Lender and the L/C Issuer,
and shall make payment in respect thereof within 10 days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or the
Administrative Agent or paid by the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrower shall also, and does hereby, indemnify the

 
60

--------------------------------------------------------------------------------

 

Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection.  A certificate as to the amount of any such
payment or liability delivered to the Borrower by a Lender or the L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.


(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.


(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.


(e)           Status of Lenders; Tax
Documentation.  (i)                                                                           Each
Lender shall deliver to the Borrower and to the Administrative Agent, at the
time or times prescribed by applicable Laws or when reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or

 
61

--------------------------------------------------------------------------------

 

deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.


(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,


(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and


(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:


(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(II)           executed originals of Internal Revenue Service Form W-8ECI,


(III)           executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,


(IV)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or

 
62

--------------------------------------------------------------------------------

 

(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.


(iii)           Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.


(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.


3.02           Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice

 
63

--------------------------------------------------------------------------------

 

thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.  Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.


3.03           Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.


3.04           Increased Costs; Reserves on Eurodollar Rate Loans.


(a)           Increased Costs Generally.  If any Change in Law shall:

 
64

--------------------------------------------------------------------------------

 

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;


(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or


(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will

 
65

--------------------------------------------------------------------------------

 

compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 15 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 15 days from
receipt of such notice.


3.05           Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 
66

--------------------------------------------------------------------------------

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or


(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06           Mitigation Obligations; Replacement of Lenders.


(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.


(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.


3.07           Survival.  All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder, and resignation of the Administrative Agent.

 
67

--------------------------------------------------------------------------------

 



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01           Conditions of Closing Date and Initial Credit Extension.  The
occurrence of the Closing Date and the obligation of the L/C Issuer and each
Lender to make its initial Credit Extension hereunder is subject to satisfaction
of the following conditions precedent:


(a)           Loan Documents, Organization Documents, Etc.  The Administrative
Agent’s receipt of the following, each of which shall be originals, facsimiles
or electronic (pdf) transmissions (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and its legal counsel:


(i)           executed counterparts of this Agreement and any other Loan
Documents to be delivered on the Closing Date;


(ii)           a Note (or Notes, as applicable) executed by the Borrower in
favor of each Lender requesting a Note;


(iii)           copies of the Organization Documents of the Borrower certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of the Borrower to be true and correct as of the Closing Date;


(iv)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
the Borrower is a party; and


(v)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
(A) the jurisdiction of its incorporation or organization and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 
68

--------------------------------------------------------------------------------

 

(b)           Opinions of Counsel.  The Administrative Agent shall have
received, (i) a legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
outside counsel for the Borrower and (ii) a legal opinion of Randall D. Young,
general counsel for the Borrower, in each case dated as of the Closing Date and
in form and substance reasonably satisfactory to the Administrative Agent.


(c)           Officer’s Certificates.  The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Borrower as of the Closing Date, in form and substance satisfactory to the
Administrative Agent, stating that (A) the conditions specified in Sections
4.02(a) and (b) have been satisfied, (B) the Borrower is in compliance with all
existing material financial obligations and (C) all governmental, shareholder
and third party consents and approvals, if any, with respect to the Loan
Documents and the transactions contemplated thereby have been obtained (and
attaching copies thereof).


(d)           Solvency.  The Administrative Agent shall have received a
certificate executed by a Responsible Officer of the Borrower as of the Closing
Date, in form and substance satisfactory to the Administrative Agent, regarding
the Solvency of the Borrower.


(e)           Closing Date Compliance Certificate.  The Administrative Agent
shall have received a certificate executed by a Responsible Officer of the
Borrower as of the Closing Date, in form and substance satisfactory to the
Administrative Agent, setting forth the Consolidated Leverage Ratio for the
fiscal quarter ending December 31, 2009, it being acknowledged and agreed that
the certificate dated as of April 9, 2010 previously delivered to the
Administrative Agent by the Borrower under the Existing Credit Agreement
satisfies this clause (e).


(f)           Fees.  Any fees required to be paid on or before the Closing Date
shall have been paid.


(g)           Attorney Costs.  The Borrower shall have paid all Attorney Costs
of the Administrative Agent to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of Attorney Costs as shall constitute its
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).


(h)           Existing Credit Agreement.  The Administrative Agent shall have
received evidence, in form and substance satisfactory to the Administrative
Agent, that the Existing Credit Agreement has been, or concurrently with the
Closing Date is being, terminated and all obligations of the Borrower and its
Subsidiaries and any of their respective Affiliates under such Existing Credit
Agreement shall be fully satisfied.

 
69

--------------------------------------------------------------------------------

 

(i)           Accuracy of Representations and Warranties.  The representations
and warranties of the Borrower contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
Closing Date.


(j)           No Material Adverse Change.  There shall not have occurred (x) a
material adverse change in the business, assets, properties, liabilities (actual
or contingent), operations, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries, taken as a whole, since December 31, 2009,
(y) a material impairment of the ability of the Borrower to perform its
obligations under any Loan Document to which it is a party or (z) a material
adverse effect upon the rights and remedies of any Lender or the Administrative
Agent under any Loan Document, including any material adverse effect on the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document to which it is a party.


(k)           Litigation.  As of the Closing Date, there shall be no action,
suit, investigation or proceeding, pending or, to the knowledge of the Borrower,
threatened in any court or before any Governmental Authority (i) with respect to
this Agreement or any other Loan Document or (ii) that could reasonably be
expected to have a Material Adverse Effect.


(l)           No Default.  No Default shall exist and be continuing as of the
Closing Date.


(m)           Other.  Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender,
including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Consolidated Parties.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


4.02           Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 
70

--------------------------------------------------------------------------------

 

(a)           The representations and warranties of the Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (or, if the applicable representation
and warranty is already subject to a materiality standard, shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (or, if the applicable representation and warranty is already subject
to a materiality standard, shall be true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.


(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.


(c)           Except with respect to any Nonsignificant Subsidiary, there shall
not have been commenced against any Consolidated Party an involuntary case under
any applicable Debtor Relief Law, now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed.


(d)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01           Existence, Qualification and Power; Compliance with Laws.  Each
of the Borrower and its Significant Subsidiaries (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents, if any, to which it is a party
and (c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership,

 
71

--------------------------------------------------------------------------------

 

lease or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.


5.02           Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of each Loan Document to which such Person is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of its
Organization Documents; (b) conflict with or result in any breach or
contravention of, or result in or require the creation of any Lien under, (i)
any Contractual Obligation to which it is a party or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which it
or its property is subject; or (c) violate in any material respect any
applicable Law (including, without limitation, Regulation U or Regulation X
issued by the FRB).


5.03           Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, except for
consents, authorizations, notices and filings described in Schedule 5.03, all of
which have been obtained or made and which are in full force and effect or have
the status described in such Schedule 5.03, all of which have been obtained or
made and which are in full force and effect or are to be made by the
Administrative Agent upon the occurrence of the Closing Date.


5.04           Binding Effect.  This Agreement has been, and each other Loan
Document to which the Borrower is a party, when delivered hereunder, will have
been, duly executed and delivered by the Borrower.  This Agreement constitutes,
and each other Loan Document to which the Borrower is a party when so delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower that is party thereto in accordance with its
terms except as enforceability may be limited by applicable Debtor Relief Laws
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).


5.05           Financial Statements; No Material Adverse Effect.


(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 
72

--------------------------------------------------------------------------------

 

(b)           The most recent unaudited consolidated financial statements of the
Consolidated Parties filed with the SEC or delivered to the Administrative Agent
and the Lenders, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Consolidated
Parties as of the date thereof and their results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.


(c)           During the period from December 31, 2009 to and including the
Closing Date, there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or Property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.


(d)           The financial statements delivered pursuant to Section 6.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 6.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.


(e)           Since the later of (i) the date of the Audited Financial
Statements and (ii) the date of the most recently delivered financial statements
delivered pursuant to Section 6.01(a), there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.


5.06           Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Consolidated Party or
against any of its properties or revenues that (a) purport to affect or pertain
to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby or (b) either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.


5.07           No Default.  No Consolidated Party is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.



 
73

--------------------------------------------------------------------------------

 

5.08           Ownership of Property; Liens.  The Borrower and its Significant
Subsidiaries have good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Borrower and its Significant Subsidiaries
is subject to no Liens, other than Permitted Liens.


5.09           Environmental Compliance.  Except in each case as where the
existence and/or occurrence of any of the following could not reasonably be
expected to have a Material Adverse Effect:


(a)           Each of the material Real Properties and all operations at the
material Real Properties are in compliance with all applicable Environmental
Laws, there is no violation of any Environmental Law with respect to such Real
Properties or the Businesses, and there are no conditions relating to the Real
Properties or the Businesses that could give rise to liability under any
applicable Environmental Laws.


(b)           None of the Real Properties contains, or to the Borrower’s
knowledge has previously contained, any Hazardous Materials at, on or under the
Real Properties in amounts or concentrations that constitute or constituted a
violation of, or could give rise to liability under, Environmental Laws.


(c)           No Consolidated Party has received any written or verbal notice
of, or inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Real Properties or the Businesses, nor does any Responsible Officer of
the Borrower have knowledge or reason to believe that any such notice will be
received or is being threatened.


(d)           Hazardous Materials have not been transported or disposed of from
the Real Properties, or generated, treated, stored or disposed of at, on or
under any of the Real Properties or any other location, in each case by or on
behalf of any Consolidated Party in violation of, or in a manner that could give
rise to liability under, any applicable Environmental Law.


(e)           No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of the Responsible Officers of the Borrower,
threatened, under any Environmental Law to which any Consolidated Party is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Consolidated Parties, the Real Properties or the Businesses.

 
74

--------------------------------------------------------------------------------

 

(f)           There has been no release, or threat of release, of Hazardous
Materials at or from the Real Properties, or arising from or related to the
operations (including, without limitation, disposal) of any Consolidated Party
in connection with the Real Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.


5.10           Insurance.  The properties of the Borrower and its Significant
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or the applicable Subsidiary operates.


5.11           Taxes.  The Consolidated Parties have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) that are not overdue by more
than sixty (60) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.  There is no proposed tax assessment
against the Borrower or any Subsidiary that would, if made, have a Material
Adverse Effect.


5.12           ERISA Compliance.


(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto or the Plan is
entitled to reliance on the opinion letter issued to the prototype sponsor by
the IRS and, to the best knowledge of the Borrower, nothing has occurred which
would prevent, or cause the loss of, such qualification.  The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
 
(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules by the Borrower or any ERISA Affiliate or, to the knowledge
of the Borrower, by any other Person with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan that, in each case, has resulted or could reasonably be expected to result
in a Material Adverse Effect; (ii) the Borrower and each ERISA Affiliate has met
in all material respects all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
 

 
75

--------------------------------------------------------------------------------

 

standards under the Pension Funding Rules has been applied for or obtained;
(iii) neither the Borrower nor any ERISA Affiliate has incurred any material
liability to the PBGC other than for the payment of premiums, and there are no
material premium payments which have become due that are unpaid; (iv) neither
the Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
 
5.13           Capital Structure/Subsidiaries.  The corporate capital and
ownership structure of the Subsidiaries of the Borrower as of the Closing Date
is as described in Schedule 5.13(a).  Set forth on Schedule 5.13(b) is a
complete and accurate list as of the Closing Date with respect to each of the
direct and indirect Subsidiaries of the Borrower of (i) jurisdiction of
incorporation and (ii) ownership percentage owned (directly or indirectly) by
the Consolidated Parties.  The outstanding Capital Stock of all such Persons is
validly issued, fully paid and non-assessable and is owned by the Consolidated
Parties, directly or indirectly, in the manner set forth on Schedule 5.13(b),
free and clear of all Liens (other than Permitted Liens).


5.14           Margin Regulations; Investment Company Act.


(a)           (i)  Neither the Borrower nor any Significant Subsidiary
(excluding West Side and its Subsidiaries and Vermont Western and its
Subsidiaries) is engaged nor will engage principally or as one of its material
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB).  (ii) Neither the Borrower nor any
Subsidiary is engaged nor will engage principally or as one of its material
activities in the business of extending credit to others for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB).  No part of the proceeds of any of the Loans or Letters of Credit
will be used for purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB) in violation of Regulation U issued by the FRB.


(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary (i) is or is required to be registered as an “investment company”
under the Investment Company Act of 1940 or (ii) is subject to regulation under
any other Law which limits its ability to incur Indebtedness.


5.15           Disclosure.  The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it (other than general market, economic and industry
conditions), that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole (with respect
to any particular document), contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not

 
76

--------------------------------------------------------------------------------

 

misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projected financial information is subject to significant uncertainties and
there can be no assurance the results therein will be achieved).


5.16           Compliance with Laws.  Each Consolidated Party is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its material properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


5.17           Taxpayer Identification Number.  The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 10.02.


5.18           Intellectual Property.  Each Consolidated Party owns, or has the
legal right to use, all material trademarks, service marks, trade names, trade
dress, patents, copyrights, technology, know-how and processes (the
“Intellectual Property”) necessary for each of them to conduct its business as
currently conducted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. No claim has been asserted and is
pending by any Person challenging or questioning the use of the Intellectual
Property or the validity or effectiveness of the Intellectual Property, nor does
the Borrower know of any such claim, and, to the knowledge of the Responsible
Officers of the Borrower, the use of the Intellectual Property by any
Consolidated Party or the granting of a right or a license in respect of the
Intellectual Property from any Consolidated Party does not infringe on the
rights of any Person, except for such claims and infringements that, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.


5.19           Solvency.  The Consolidated Parties are Solvent on a consolidated
basis and the Borrower is Solvent on an individual basis, including after giving
effect to any requested Borrowings or L/C Credit Extensions.


5.20           Investments.  All Investments of each Consolidated Party are
Permitted Investments.


5.21           Brokers’ Fees.  Except as may be set forth in the Fee Letters, no
Consolidated Party has any obligation to any Person in respect of any finder’s,
broker’s, investment banking or other similar fee in connection with any of the
transactions contemplated under the Loan Documents.


5.22           Labor Matters.  There are no collective bargaining agreements or
Multiemployer Plans covering the employees of a Consolidated Party as of the
Closing Date and none of the Consolidated Parties has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
years.

 
77

--------------------------------------------------------------------------------

 

5.23           Nature of Business.  As of the Closing Date, the Consolidated
Parties are engaged in the businesses described in the Borrower’s December 31,
2009 10-K filing with the SEC and businesses reasonably related thereto.


5.24           Representations and Warranties from Other Loan Documents.  Each
of the representations and warranties made by the Borrower in any of the other
Loan Documents is true and correct in all material respects.


ARTICLE VI.
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder on any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03, 6.11, 6.12 and 6.13) cause
each Subsidiary (or, where applicable, Significant Subsidiary), to:


6.01           Financial Statements.  Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:


(a)           as soon as available, but in any event within the earlier of (i)
the 105th day after the end of each fiscal year of the Borrower and (ii) the day
that is five (5) Business Days after the date the Borrower’s annual report on
Form 10-K is required to be filed with the SEC (including any extensions of such
date granted by the SEC or automatically effective upon the filing of a notice
with the SEC), a consolidated balance sheet of the Consolidated Parties as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by (i) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification, exception, assumption or explanatory
language or any qualification, exception, assumption or explanatory language as
to the scope of such audit and (ii) an attestation report of such Registered
Public Accounting Firm as to the Borrower’s internal controls pursuant to
Section 404 of Sarbanes-Oxley; and

 
78

--------------------------------------------------------------------------------

 

(b)           as soon as available, but in any event within the earlier of (i)
the 60th day after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and (ii) the day that is five (5) Business Days
after the date the Borrower’s quarterly report on Form 10-Q is required to be
filed with the SEC (including any extensions of such date granted by the SEC or
automatically effective upon the filing of a notice with the SEC), a
consolidated balance sheet of the Consolidated Parties as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Parties in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.


6.02           Certificates; Other Information.  Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent:


(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;


(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;


(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;


(d)           promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by any Consolidated
Party in its capacity as such a holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto (other than such reports
which are publicly available) and (ii) upon the request of the Administrative
Agent, all reports and written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or

 
79

--------------------------------------------------------------------------------

 

any state or local agency responsible for health and safety matters, or any
successor agencies or authorities concerning environmental, health or safety
matters; and


(e)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.


Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked
 

 
80

--------------------------------------------------------------------------------

 

“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.
 
6.03           Notices and Information.


(a)           Promptly, and in any event within three Business Days after
knowledge thereof by a Responsible Officer, notify the Administrative Agent of
the occurrence of any Default and the nature thereof.


(b)           Promptly, and in any event within three Business Days after
knowledge thereof by a Responsible Officer of the Borrower or Subsidiary, as the
case may be, notify the Administrative Agent of any matter that has resulted or
could reasonably be expected to result in a Material Adverse Effect, including
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws, in each
case to the extent the same could reasonably be expected to have a Material
Adverse Effect.


(c)           Promptly notify the Administrative Agent and each Lender of the
occurrence of any ERISA Event.


(d)           Promptly notify the Administrative Agent and each Lender of any
material change in accounting policies or financial reporting practices by the
Borrower or any Subsidiary.


(e)           Upon the reasonable written request of the Administrative Agent
following the occurrence of any event or the discovery of any condition which
the Administrative Agent or the Required Lenders reasonably believe has caused
(or could be reasonably expected to cause) the representations and warranties
set forth in Section 5.09 to be untrue in any material respect, the Borrower
will furnish or cause to be furnished to the Administrative Agent, at the
Borrower’s expense, a report of an environmental assessment of reasonable scope,
form and depth, (including, where appropriate, invasive soil or groundwater
sampling) by a consultant reasonably acceptable to the Administrative Agent as
to the nature and extent of the presence of any Hazardous Materials on any Real
Properties and as to the compliance by any Consolidated Party with Environmental
Laws at such Real Properties.  If the Borrower fails to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for same, and the Consolidated
Parties hereby grant to the Administrative Agent and its representatives access
(upon reasonable notice and during normal business hours) to the Real Properties
to reasonably undertake such an assessment (including, where appropriate,
invasive soil or groundwater sampling).  The reasonable and invoiced
out-of-pocket cost of any assessment arranged for by the Administrative Agent
pursuant to this provision will be payable by the Borrower on demand.

 
81

--------------------------------------------------------------------------------

 

(f)           No later than five (5) days after a Responsible Officer obtains
knowledge of any such issuance of change, give notice to the Administrative
Agent (by telephone, followed promptly by written notice transmitted by
facsimile or electronic (pdf) transmission with a hand copy sent promptly
thereafter) of any issuance of change (either expressly or pursuant to a letter
from S&P or Moody’s stating an “implied” rating), in rating by S&P or Moody’s in
respect of the Borrower’s non-credit enhanced senior long-term debt (secured or
unsecured), together with details thereof, and of any announcement by S&P or
Moody’s that its rating in respect of such non-credit enhanced senior long-term
debt (secured or unsecured) is “under review” or that any such debt rating has
been placed on a “Credit Watch List”® or “watch list” or that any similar action
has been taken by S&P or Moody’s.


Each notice pursuant to this Section 6.03(a) through (f) shall be accompanied by
a statement of a Responsible Officer of the Borrower setting forth details of
the occurrence referred to therein and stating what action the Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.


6.04           Payment of Obligations.  With respect to Borrower and its
Significant Subsidiaries, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness; provided, that the Borrower or any
Subsidiary may contest any item described in clause (a) or (b) of this
Section 6.04 in good faith and by proper proceedings so long as reasonable
reserves are maintained with respect thereto to the extent required by GAAP.


6.05           Preservation of Existence, Etc.  With respect to Borrower and its
Significant Subsidiaries (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business; and (c) preserve or renew all of its material registered copyrights,
patents, trademarks, trade names and service marks, except (other than in the
case of the Borrower, with respect to clause (a) above) to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.


6.06           Maintenance of Properties.


(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear and Involuntary Dispositions excepted; and


(b)           make all necessary repairs thereto and renewals and replacements
thereof; and

 
82

--------------------------------------------------------------------------------

 

(c)           use the standard of care typical in the industry in the operation
and maintenance of its facilities.


6.07           Maintenance of Insurance.  With respect to Borrower and its
Significant Subsidiaries, maintain in full force and effect insurance (including
worker’s compensation insurance, liability insurance, property insurance and
business interruption insurance) in such amounts, covering such risks and
liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.


6.08           Compliance with Laws and Material Contractual
Obligations.  Comply with the requirements of all Laws, all material Contractual
Obligations and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law, Contractual Obligation or order, writ, injunction or decree
is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


6.09           Books and Records.  With respect to Borrower and its Significant
Subsidiaries:


(a)           maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Borrower or such Subsidiary, as the case may be; and


(b)           maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.


6.10           Inspection Rights.  With respect to Borrower and its Significant
Subsidiaries, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
without expense to the Borrower and at such reasonable times during normal
business hours, upon reasonable advance notice to the Borrower; provided, that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than once during any calendar year; provided, further,
that when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.


6.11           Use of Proceeds.  Use the proceeds of the Credit Extensions for
working capital, capital expenditures, and other general corporate purposes not
in contravention of any Law or of any Loan Document.

 
83

--------------------------------------------------------------------------------

 

6.12           Significant Subsidiaries.  If, on any date after the Closing
Date, the assets of Subsidiaries which as of such date are not Significant
Subsidiaries (each such entity, a “Nonsignificant Subsidiary”) represent in the
aggregate more than 25% of the Consolidated Total Assets of the Consolidated
Parties, then the Borrower shall designate, by written notice to the
Administrative Agent, one or more Nonsignificant Subsidiaries as Significant
Subsidiaries in order that the assets of Nonsignificant Subsidiaries after such
designation, do not in the aggregate represent more than 25% of Consolidated
Total Assets.


ARTICLE VII.
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding the Borrower shall not, nor shall it permit any
Subsidiary (or, where applicable, Significant Subsidiary) to, directly or
indirectly:


7.01           Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:


(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the Closing Date and set forth on Schedule 7.01;


(c)           Liens for taxes, assessments and other governmental charges or
levies not yet due or as to which the period of grace, if any, related thereto
has not expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;


(d)           Liens of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals and other
Liens imposed by law so long as such Liens secure claims incurred in the
ordinary course of business, (i) which are not overdue for a period of more than
thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;


(e)           Liens consisting of deposits or pledges made in the ordinary
course of business (i) in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts or (ii) to secure the performance
of letters of credit, bids, tenders, sales, contracts, leases, statutory
obligations, surety, appeal and performance bonds and other similar obligations
incurred in the ordinary course of business, in each case not incurred in
connection with the borrowing of money or the payment of the deferred purchase
price of property;

 
84

--------------------------------------------------------------------------------

 

(f)           Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, which in the aggregate are not substantial in amount and which do not,
in any case, materially detract from the value of any material parcel of real
property or impair the use thereof in the ordinary conduct of business;


(g)           Liens on the property or assets of any Subsidiary existing at the
time such Subsidiary becomes a Subsidiary of the Borrower and not incurred in
contemplation thereof, as long as the outstanding principal amount of the
Indebtedness secured thereby is not voluntarily increased by such Subsidiary
after the date such Subsidiary becomes a Subsidiary of the Borrower;


(h)           Liens on the property or assets of the Borrower or any Subsidiary
securing Indebtedness which is incurred to finance or refinance the acquisition
of such property or assets, provided that (i) each such Lien shall be created
substantially simultaneously with the acquisition of the related property or
assets; (ii) each such Lien does not at any time encumber any property other
than the related property or assets financed by such Indebtedness and the
proceeds thereof; (iii) the principal amount of Indebtedness secured by each
such Lien is not increased; and (iv) the principal amount of Indebtedness
secured by each such Lien shall at no time exceed 100% of the original purchase
price of such related property or assets at the time acquired;


(i)           Liens consisting of judgment or judicial attachment Liens,
provided that (i) the claims giving rise to such Liens are being diligently
contested in good faith by appropriate proceedings, (ii) reasonable reserves for
the obligations secured by such Liens have been established and
(iii) enforcement of such Liens has been stayed;


(j)           any Lien on any specific fixed asset of any corporation existing
at the time such corporation is merged or consolidated with or into any Borrower
or a consolidated Subsidiary of the Borrower and not created in contemplation of
such event;


(k)           any Lien arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by any of the
foregoing clauses of this Section, provided that (i) such Indebtedness is not
secured by any additional assets, and (ii) the amount of such Indebtedness
(together with any accrued interest thereon and closing costs relating thereto)
secured by any such Lien is not materially increased;


(l)           Liens on Marketable Securities and/or other securities and
property of West Side or a Wholly Owned Subsidiary of West Side to secure
obligations owing by West Side under the West Side Credit Agreement; provided
that no more than $50,000,000 of the principal amount of such obligations may be
secured pursuant to this Section 7.01(l), it being agreed that the principal
amount of such Indebtedness and other obligations under the West Side Credit
Agreement secured by such property may exceed $50,000,000 so long as any Liens
securing such obligations thereunder in excess of $50,000,000 are otherwise
permitted under this Section 7.01;

 
85

--------------------------------------------------------------------------------

 

(m)           any interest of title of a buyer in connection with, and Liens
arising pursuant to, a Permitted Securitization Transaction;


(n)           Liens arising pursuant to a Permitted Monetization Transaction;


(o)           Liens securing Indebtedness permitted under Section 7.03(f);


(p)           Liens not otherwise permitted by this Section 7.01 securing
Indebtedness or other obligations in an aggregate principal amount at any time
outstanding that does not (when combined with the attributable principal amount
of all Permitted Securitization Transactions) exceed 10% of Consolidated Net
Tangible Assets;


(q)           (i) leases, licenses, subleases and sublicenses granted in the
ordinary course of business and that do not interfere in any material respect
with the business of the Borrower or any of its Significant Subsidiaries or (ii)
the rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any of its Subsidiaries, or
by Law to terminate any such lease, license, franchise, grant or permit or to
require annual or periodic payments as a condition to the continuance thereof;
 
(r)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business; and
 
                                (s)           Liens for account fees (or similar
fees) or rights of set-off in favor of a bank or financial institution in
respect of a bank account or margin account maintained
                with such bank or financial institution or brokerage.
 


7.02           Investments.  Make any Investments, except:


(a)           Investments in cash or Cash Equivalents;


(b)           accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;


(c)           Investments in the Borrower or in a Wholly-Owned Subsidiary of the
Borrower to the extent not otherwise prohibited hereunder;


(d)           the Investments existing on the Closing Date and set forth on
Schedule 7.02;


(e)           any transactions permitted under Section 7.06;


(f)           Investments consisting of Indebtedness permitted under
Section 7.03 (other than Section 7.03(d));

 
86

--------------------------------------------------------------------------------

 

(g)           loans and advances to employees, officers and directors made in
the ordinary course of business not to exceed $5,000,000 at any time
outstanding; provided that all such advances must be in compliance with
applicable Laws, including, but not limited to, Sarbanes–Oxley;


(h)           deposits for utilities, security deposits, leases and similar
prepaid expenses incurred in the ordinary course of business consistent with
past practices;


(i)           Investments consisting of an Acquisition by the Borrower or any
Subsidiary of the Borrower, provided that


(i)           Same or Similar Line of Business.  The Property acquired (or the
Property of the Person acquired) in such Acquisition is used or useful in the
Businesses (or any reasonable extensions or expansions thereof);


(ii)           Non-Hostile.  In the case of an Acquisition of the Capital Stock
of another Person, the board of directors (or other comparable governing body)
of such other Person shall have duly approved such Acquisition;


(iii)           Pro Forma Compliance Certificate.  For each Acquisition of
Property that would have contributed 7.5% or more of Consolidated EBITDA for the
preceding four fiscal quarters for which financial statements have been
delivered to the Lenders (had such Property been acquired on the first day of
the relevant period), the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that, upon giving effect
to such Acquisition on a Pro Forma Basis the Borrower would be in compliance
with the financial covenants set forth in Section 7.11 as of the most recent
fiscal quarter end with respect to which the Administrative Agent has received
the Required Financial Information.


(iv)           No Default or Event of Default.  No Default or Event of Default
shall exist on the date of such Acquisition (including after giving effect
thereto).


(v)           Consolidated Subsidiary.  In the case of an Acquisition of all or
any portion of the Capital Stock or other ownership interest in any Person, such
Person so acquired will be consolidated with the Borrower in its financial
statements upon consummation of the Acquisition.


(j)           purchases of inventory, supplies, materials and equipment or
licenses, contributions or leases of intellectual property, in each case in the
ordinary course of business consistent with past practices;


(k)           Investments made by Vermont Western and its Subsidiaries and West
Side and its Subsidiaries in securities in the ordinary course of business;

 
87

--------------------------------------------------------------------------------

 

(l)           Investments constituting, or directly related to, a Permitted
Monetization Transaction;


(m)           Investments made by the Borrower or any of its respective
Subsidiaries constituting “Funds Held on Behalf of Clients” as reported in
Borrower’s quarterly (Form 10-Q) and annual (Form 10-K) filings with the SEC in
the ordinary course of business;


(n)           other Investments in the Businesses or a related line of business
in an amount not to exceed 10% of the Consolidated Net Tangible Assets in the
aggregate at any time outstanding;
 
(o)           bank deposits made in the ordinary course of business; and
 
 
(p)           Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices.
 
7.03           Subsidiary Indebtedness.  Permit any Subsidiary of the Borrower
to create, incur, assume or suffer to exist any Indebtedness, except:


(a)           Indebtedness arising under this Agreement and the other Loan
Documents;


(b)           Indebtedness of the Subsidiaries existing as of the Closing Date
as referenced on Schedule 7.03 (and renewals, refinancings or extensions thereof
on terms and conditions no less favorable in any material respect to such Person
than such existing Indebtedness (excluding pricing, fees and other similar
provisions which may be subject to market terms) and in a principal amount not
in excess of the maximum amount permitted to be drawn as of the date of such
renewal, refinancing or extension);


(c)           Capital Lease obligations and Indebtedness incurred (other than
Indebtedness set forth in Schedule 7.03), in each case, to provide all or a
portion of the purchase price or costs of construction of an asset or, in the
case of a Sale and Leaseback Transaction, to finance the value of such asset
owned by the Borrower or any of its Subsidiaries, provided that (i) such
Indebtedness when incurred shall not exceed the purchase price or cost of
construction of such asset or, in the case of a Sale and Leaseback Transaction,
the fair market value of such asset and any transaction costs directly related
thereto, (ii) no such Indebtedness shall be refinanced for a principal amount in
excess of the principal balance outstanding thereon (together with any accrued
interest thereon and closing costs relating thereto) at the time of such
refinancing; and (iii) the aggregate principal amount of all such Indebtedness
shall not exceed $100,000,000 at any time outstanding;


(d)           unsecured intercompany Indebtedness (subject, however, to the
limitations of Section 7.02 in the case of the Borrower or a Subsidiary
extending the intercompany loan, advance or credit);

 
88

--------------------------------------------------------------------------------

 

(e)           Indebtedness and Obligations owing under Swap Contracts relating
to the Loans hereunder and other Swap Contracts entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes;


(f)           secured Indebtedness not otherwise permitted by this Section 7.03
of the Subsidiaries in an aggregate amount outstanding at any time not to exceed
$100,000,000; provided the Liens in connection therewith are permitted pursuant
to Section 7.01(o);


(g)           Guarantees of Indebtedness permitted under this Section 7.03;


(h)           in connection with any Permitted Monetization Transaction, (A)
Indebtedness owing under any Monetization Hedging Agreement or any Monetization
Securities Agreement and (B) Indebtedness that is (i) secured by solely by
Monetized  Marketable Securities that are subject to a Monetization Hedging
Agreement and (ii) otherwise non-recourse to the Consolidated Parties (other
than a Monetization SPE); and


 (i)           in connection with any Permitted Securitization Transaction;


(j)           Indebtedness under the West Side Credit Agreement in an aggregate
amount not to exceed $50,000,000 at any time outstanding, unless such amount in
excess of $50,000,000 is otherwise permitted pursuant to this Section 7.03;


(k)           other Indebtedness of the Subsidiaries which (when combined with
the attributable principal amount of all Permitted Securitization Transactions
permitted under clause (i) above) does not exceed 10% of Consolidated Net
Tangible Assets in the aggregate at any time outstanding; and


(l)           Indebtedness in respect of netting services, overdraft protections
and similar arrangements in each case in connection with cash management and
deposit accounts.


7.04           Fundamental Changes.  Except in connection with an Excluded
Disposition and except with respect to any Immaterial Subsidiary (which shall
not be subject to the restrictions contained in this Section 7.04), merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person; provided that, notwithstanding the foregoing provisions of this
Section 7.04 but subject to the terms of Section 6.12:

 
89

--------------------------------------------------------------------------------

 

(a)           the Borrower or any Subsidiary of the Borrower may merge with
another Person that is not the Borrower or a Subsidiary of the Borrower,
provided that (i) such other Person is organized under the law of the United
States or one of its states, (ii) in the case of any merger involving the
Borrower, the Borrower is the corporation surviving such merger, (iii) in the
case of any merger involving a Subsidiary of the Borrower, the survivor is or
will become a Subsidiary of the Borrower, (iv) immediately prior to and after
giving effect to such merger, no Default or Event of Default exists or would
exist, (iv) the Board of Directors of such Person has approved such merger, and
(v) such transaction is permitted under Section 7.02;


(b)           Any Subsidiary of the Borrower may merge with or into the Borrower
or any Wholly-Owned Subsidiary of the Borrower;


(c)           Any Subsidiary of the Borrower may liquidate, wind-up or dissolve
itself into the Borrower or any Wholly-Owned Subsidiary of the Borrower; and


(d)           any Monetization SPE may liquidate following the termination of
all Monetization Transactions to which it is a party.


7.05           Dispositions.  Other than an Excluded Disposition and except with
respect to any Immaterial Subsidiary (which shall not be subject to the
restrictions contained in this Section 7.05), shall make any Disposition unless
with respect to such Disposition (a) if such transaction is a Sale and Leaseback
Transaction, such transaction is not prohibited by the terms of Section 7.15,
(b) such transaction does not involve a sale or other disposition of receivables
other than receivables owned by or attributable to other Property concurrently
being disposed of in any Permitted Securitization Transaction, (c) no Default or
Event of Default shall exist on the date of, or shall result from, any such
transaction (including after giving effect to such transaction on a pro forma
basis) and (d) the aggregate amount of all such Dispositions (excluding any
assets sold or otherwise transferred in connection with any Permitted
Securitization Transaction and Excluded Dispositions) does not exceed (i) in any
twelve-month period, 10% of Consolidated Net Tangible Assets (measured as of the
last day of the immediately preceding fiscal year for which the Required
Financial Information has been received by the Administrative Agent) or (ii)
during the term of this Agreement, 30% of Consolidated Net Tangible Assets
(measured as of December 31, 2009).


7.06           Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:


(a)           each Subsidiary may make Restricted Payments (directly or
indirectly) to the Borrower;


(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Capital Stock of such
Person;

 
90

--------------------------------------------------------------------------------

 

(c)           the Borrower may repurchase or redeem its Capital Stock in an
aggregate amount not to exceed $50,000,000 utilizing the cash proceeds of the
sale of real property, in one or more transactions; provided each such
repurchase or redemption of its Capital Stock occurs within one year of the
receipt of such proceeds from each such respective sale of real property;


(d)           the Borrower may repurchase or redeem its Capital Stock from
employees in connection with the exercise of stock options and/or the vesting of
restricted stock of such employees in the amount necessary to fund the cash
payments made by the Borrower to the IRS to cover the tax liabilities of such
employees related to such exercise of stock options or vesting of restricted
stock; and


(e)           in addition to the foregoing, the Borrower may make dividends and
repurchase or redeem its Capital Stock and/or settle forward equity transactions
in an aggregate amount in any fiscal year not to exceed 10.0% of Consolidated
Net Tangible Assets (measured as of the last day of the immediately preceding
fiscal year for which the Required Financial Information has been received by
the Administrative Agent).


7.07           Change in Nature of Business.  With respect to the Borrower and
its Significant Subsidiaries, engage in any material line of business
substantially different from the Businesses, taken as a whole, on the Closing
Date or any business substantially related or incidental thereto.


7.08           Transactions with Affiliates.  Directly or indirectly do any of
the following, except pursuant to the reasonable requirements of its business
and upon fair and reasonable terms that are no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not its
Affiliate and except for (i) transactions which are not material either
individually or in the aggregate or (ii) loans or advances to any Affiliate made
by the Borrower or its Subsidiaries in an aggregate amount not to exceed
$50,000,000:


(a)           make any loan or advance to, or purchase or assume any note or
other obligation to or from, any of its officers, directors, shareholders or
Affiliates, or to or from any member of the immediate family of any of its
officers, directors, shareholders or Affiliates, other than (i) loans, advances
or other transactions between the Borrower and its Subsidiaries otherwise
permitted under this Agreement and (ii) any other loan or advance or assumption
that would not cause the aggregate amount of all such loans and advances and
assumed notes and advances to exceed $500,000 or


(b)           enter into, or be a party to, any subcontract of any operations or
other transaction with any of its Affiliates.


7.09           Burdensome Agreements.


(a)           The Borrower will not permit any Subsidiary (other than an
Immaterial Subsidiary, which shall not be subject to the restrictions contained
in this Section 7.09(a)) to agree to, incur, assume or suffer to exist any
restriction, limitation or other encumbrance (by covenant or otherwise) on the
ability of such Subsidiary to make any

 
91

--------------------------------------------------------------------------------

 

payment to the Borrower or any of its Subsidiaries (in the form of dividends,
intercompany advances or otherwise) or to transfer any of its properties or
assets to the Borrower or any of its Subsidiaries, except:


(i)           Restrictions and limitations existing on the Closing Date and
described on Schedule 7.09;


(ii)           Restrictions and limitations applicable to a Subsidiary existing
at the time such Subsidiary becomes a Subsidiary of the Borrower and not
incurred in contemplation thereof, as long as no such restriction or limitation
is made more restrictive after the date such Subsidiary becomes a Subsidiary of
the Borrower;


(iii)           Restrictions and limitations existing pursuant to this
Agreement;


(iv)           Restrictions and limitations applicable to a Securitization SPE
in connection with a Permitted Securitization Transaction; and


(v)           Other restrictions and limitations that are not material either
individually or in the aggregate.


(b)           Neither the Borrower nor any Subsidiary (other than an Immaterial
Subsidiary, which shall not be subject to the restrictions contained in this
Section 7.09(b)) shall enter into any Contractual Obligation that prohibits or
otherwise restricts the existence of any Lien upon any of its Property in favor
of the Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations, whether now owned or hereafter acquired, or requiring
the grant of any security for any obligation if such Property is given as
security for the Obligations, except (i) any document or instrument governing
Indebtedness incurred pursuant to Section 7.03(c), provided that any such
restriction contained therein relates only to the asset or assets constructed,
acquired or financed in connection therewith, (ii) in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien and (iii) pursuant to customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 7.05, pending the consummation of such
sale.


7.10           Use of Proceeds.  Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U issued by the FRB) or to extend credit to others for the purpose of purchasing
or carrying margin stock or to refund indebtedness originally incurred for such
purpose in violation of Regulation U issued by the FRB.


7.11           Financial Covenants.


(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
3.25 to 1.00.

 
92

--------------------------------------------------------------------------------

 

(b)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 4.00 to 1.00.


7.12           Prepayment of Other Indebtedness, Etc.  Permit any Consolidated
Party:


(a)           if any Default has occurred or is continuing, to make (or give any
notice with respect thereto) any voluntary or optional payment or prepayment of
any Subordinated Indebtedness, or make (or give any notice with respect thereto)
any other repayment, redemption or acquisition for value or defeasance
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange with respect thereto, and


(b)           if any Default has occurred and is continuing or would be directly
or indirectly caused as a result thereof, after the issuance thereof, to (i)
amend or modify any of the terms of any Indebtedness of such Person (other than
Indebtedness arising under the Loan Documents but including the Convertible
Senior Debentures and any Refinancing Indebtedness) if such amendment or
modification would add or change any terms in a manner adverse in any material
respect to such Person or to the Lenders, or (ii) shorten the final maturity or
average life to maturity thereof or require any payment thereon to be made
sooner than originally scheduled or increase the interest rate applicable
thereto, or (iii) make (or give any notice with respect thereto) any voluntary
or optional payment or prepayment thereof, or make (or give any notice with
respect thereto) any other voluntary or optional repayment, redemption or
acquisition for value or defeasance (including without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due, but excluding any payment in the form of
Capital Stock of the Borrower), refund, refinance or exchange with respect
thereto; provided, however, with respect to the Convertible Senior Debentures,
in the event the related payment is financed by the Borrower using the proceeds
of additional Indebtedness (other than Indebtedness under this Agreement) (the
“Refinancing Indebtedness”), such Refinancing Indebtedness shall not (i) have a
maturity date (which, for the purposes hereof in the case of any Back-Stopped
Bridge Facility, shall be the maturity date of any rollover or other extension
financing specified with respect thereto) that occurs on or before the date that
is six months after the Maturity Date, (ii) require any payment thereon to be
made sooner than originally scheduled under the Convertible Senior Debentures,
as applicable, or (iii) have terms that are more adverse in any material respect
to the Borrower or to the Lenders than this Agreement.


7.13           Organization Documents; Fiscal Year.  Permit any Consolidated
Party to (a) amend, modify or change its Organization Documents in a manner
adverse to the Lenders, (b) change its fiscal year end in order to avoid a
Default or an Event of Default or if a Material Adverse Effect would result
therefrom or (c) make any material change in its accounting treatment and
reporting practices except as permitted by GAAP.


7.14           Limitations on Issuances and Sales of Capital Stock of
Wholly-Owned Subsidiaries.

 
93

--------------------------------------------------------------------------------

 

(a)           Permit any of its Subsidiaries (other than any Nonsignificant
Subsidiaries) to, sell, lease, transfer or otherwise dispose of the Capital
Stock or any other equity interest of any Wholly-Owned Subsidiary to any Person
(other than the Borrower or any Wholly-Owned Subsidiary) unless (i) such sale,
lease, transfer or other disposition is of all of the Capital Stock and other
equity interests of such Wholly-Owned Subsidiary and (ii) such sale, lease,
transfer or other disposition is permitted under Section 7.05.


(b)           Permit any of its Wholly-Owned Subsidiaries (other than any
Nonsignificant Subsidiaries) to issue any Capital Stock or any other equity
interest of such Wholly-Owned Subsidiary to any Person (other than the Borrower
or any Wholly-Owned Subsidiary) except for directors’ qualifying shares, or, in
the case of any Subsidiary which is not organized or created under the laws of
the United States of America or any political subdivision thereof, such nominal
ownership interests which are required to be held by third parties under the
laws of the foreign jurisdiction (under which such Subsidiary was incorporated
or organized).


(c)           Permit, create, incur or assume or suffer to exist any Lien on any
Capital Stock of any Subsidiary of the Borrower (other than any Nonsignificant
Subsidiaries), except for Permitted Liens.


7.15           Sale Leasebacks.  Permit any of the Consolidated Parties (other
than any Nonsignificant Subsidiary) to, enter into any Sale and Leaseback
Transaction with a Person other than the Borrower or its Subsidiary, except (a)
for any such transaction permitted pursuant to Section 7.03(c) and (b) in
connection with a lease for a temporary period during or at the end of which it
is intended that the use by the Borrower or its Subsidiary of such property or
assets will be discontinued.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01           Events of Default.  Any of the following shall constitute an
Event of Default:


(a)           Non-Payment.  The Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three Business Days after the earlier of a Responsible Officer
becoming aware of such default or written notice of such default thereof has
been given to the Borrower by the Administrative Agent, any interest on any Loan
or on any L/C Obligation, any commitment or other fee due hereunder or any other
amount payable hereunder or under any other Loan Document; or


(b)           Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Sections 6.03(a), 6.05(a),
or 6.11, or Article VII or (ii) the Borrower fails to perform or observe any
other term, covenant or agreement contained in Sections 6.01, 6.02, 6.03, 6.05,
6.10 or 6.12, and such default shall continue unremedied for five Business Days;
or

 
94

--------------------------------------------------------------------------------

 

(c)           Other Defaults.  The Borrower fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of a Responsible Officer
becoming aware of such default or written notice of such default thereof has
been given to the Borrower by the Administrative Agent or the Required Lenders;
or


(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or


(e)           Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
perform or observe (beyond the applicable grace period with respect thereto, if
any) any Contractual Obligation which failure could reasonably be expected to
result in the termination of such Contractual Obligation and results in a
Material Adverse Effect, (B) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts,
calculated immediately prior to any acceleration, demand or similar event, owing
to all creditors under any combined or syndicated credit arrangement) of more
than the Threshold Amount, continuing beyond any applicable grace, notice and
cure periods, or (C) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee where the aggregate
then outstanding principal amount is more than the Threshold Amount, or
contained in any instrument or agreement evidencing, securing or relating
thereto, continuing beyond any applicable grace, notice and cure periods, or any
other event occurs, the effect of which default or other event is to cause, or
to permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount and such
amount is not paid within 10 Business Days of the due date thereof; or

 
95

--------------------------------------------------------------------------------

 

(f)           Insolvency Proceedings, Etc.  The Borrower or any of its
Significant Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Significant Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 45 days after its issue or levy; or


(h)           Judgments.  There is entered against the Borrower or any
Subsidiary (i) any one or more final judgments or orders for the payment of
money in an aggregate amount exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, and (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or


(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or the Borrower contests in any manner the validity or
enforceability of any Loan Document; or the Borrower denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or


(k)           Change of Control.  There occurs any Change of Control.

 
96

--------------------------------------------------------------------------------

 



8.02           Remedies Upon Event of Default.  If any Event of Default occurs
and is continuing, upon prior written notice to the Borrower (to the extent the
Administrative Agent is able, on commercially reasonable terms, to give such
prior notice), the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:


(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and


(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


8.03           Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 
97

--------------------------------------------------------------------------------

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid (i) Letter of Credit Fees and (ii) interest on the Loans, L/C Borrowings
and other Obligations, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;


Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.


ARTICLE IX.
ADMINISTRATIVE AGENT


9.01           Appointment and Authority.  Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

 
98

--------------------------------------------------------------------------------

 

9.02           Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.


9.03           Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 
99

--------------------------------------------------------------------------------

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04           Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.


9.05           Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


9.06           Resignation of Administrative
Agent.  (a)                                                                           The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;

 
100

--------------------------------------------------------------------------------

 

provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


(b)           Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.


9.07           Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 
101

--------------------------------------------------------------------------------

 

9.08           No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Syndication Agents listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the L/C Issuer hereunder.


9.09           Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.10 and 10.04) allowed in such judicial
proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.


ARTICLE X.
MISCELLANEOUS


10.01           Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower and

 
102

--------------------------------------------------------------------------------

 

acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;


(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;


(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;


(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;


(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;


(f)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;


(g)           except as the result of or in connection with a dissolution,
merger or disposition of the Borrower not prohibited by Section 7.04 or
Section 7.05, release the Borrower from its obligations under the Loan Documents
without the written consent of each Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent

 
103

--------------------------------------------------------------------------------

 

shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document; and (iv) the Fee Letters
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.


Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement, in each case subject, where applicable,
to the limitations in Section 2.14, and to permit the extensions of credit and
all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.


10.02           Notices; Effectiveness; Electronic Communication.


(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)           if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 
104

--------------------------------------------------------------------------------

 



Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the

 
105

--------------------------------------------------------------------------------

 

Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).


(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.


(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 
106

--------------------------------------------------------------------------------

 



10.03           No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, (c) any Lender from exercising setoff rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


10.04           Expenses; Indemnity; Damage Waiver.


(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
invoiced out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and invoiced fees, charges and
disbursements of external counsel for the Administrative Agent), in connection
with the syndication of the credit facilities provided for herein, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
invoiced out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and invoiced
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable and invoiced fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its

 
107

--------------------------------------------------------------------------------

 

rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable and
invoiced out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and invoiced  out-of-pocket fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.


(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim,

 
108

--------------------------------------------------------------------------------

 

damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower, the Lenders and the Administrative
Agent shall not assert, and hereby waive, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.


(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.


(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


10.05           Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of

 
109

--------------------------------------------------------------------------------

 

the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.


10.06           Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise

 
110

--------------------------------------------------------------------------------

 

consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met.


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;


(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment; and


(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

 
111

--------------------------------------------------------------------------------

 



(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500 payable
by the assignor or assignee as they shall agree; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.


(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to

 
112

--------------------------------------------------------------------------------

 

be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect
to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall

 
113

--------------------------------------------------------------------------------

 

be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 
114

--------------------------------------------------------------------------------

 



10.07           Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.  For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.



 
115

--------------------------------------------------------------------------------

 

10.08           Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or the
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.


10.09           Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


10.10           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts

 
116

--------------------------------------------------------------------------------

 

hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.


10.11           Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


10.12           Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.


10.13           Replacement of Lenders.  If (i) any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (iii) a Lender (a “Non-Consenting Lender”) does not
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document that has been approved by the Required Lenders as provided in
Section 10.01 but requires unanimous consent of all Lenders or all Lenders
directly affected thereby (as applicable) and, or (iv) any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:


(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);



 
117

--------------------------------------------------------------------------------

 

(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);


(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)           such assignment does not conflict with applicable Laws; and


(e)           in the case of any such assignment resulting from a Non-Consenting
Lender's failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable replacement bank,
financial institution or Fund consents to the proposed change, waiver, discharge
or termination; provided that the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such Non-Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this Section
10.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14           Governing Law; Jurisdiction; Etc.


(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)           SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE

 
118

--------------------------------------------------------------------------------

 

HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)           WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



 
119

--------------------------------------------------------------------------------

 

10.16           No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor the Arrangers has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arrangers has any
obligation to disclose any of such interests to the Borrower or
its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative Agent
and the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


10.17           Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.


10.18           USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 
120

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


DST SYSTEMS, INC.
 
By:       /s/ Kenneth V.
Hager                                                                           
Name:  Kenneth V. Hager
Title:    Vice President, Chief Financial Officer and
             Treasurer


BANK OF AMERICA, N.A., as
Administrative Agent


By:       /s/ Mollie S.
Canup                                                                           
Name:  Mollie S. Canup
Title:    Vice President


BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
By:       /s/ Aileen
Supeña                                                                           
Name:  Aileen Supeña
Title:    Vice President


CITIBANK, N.A.
 
By:       /s/ Dane
Graham                                                                           
Name:  Dane Graham
Title:    Vice President


WELLS FARGO BANK, N.A.
 
By:       /s/ Tammy R.
Henke                                                                           
Name:  Tammy R. Henke
Title:    Vice President


THE ROYAL BANK OF SCOTLAND PLC
 
By:       /s/ L. Peter
Yetman                                                                           
Name:  L. Peter Yetman
Title:    Senior Vice President


U.S. BANK NATIONAL ASSOCIATION
 
By:       /s/ Michael J.
Reymann                                                                           
Name:  Michael J. Reymann
Title:    Senior Vice President

 
121

--------------------------------------------------------------------------------

 

LLOYDS TSB BANK PLC
 
By:       /s/ Deborah
Carlson                                                                           
Name:  Deborah Carlson
Title:    Sr. Vice President
 
By:       /s/ Windsor
Davies                                                                           
Name:  Windsor Davies
Title:    Managing Director


MIZUHO CORPORATE BANK, LTD.
 
By:       /s/ Bertram H.
Tang                                                                           
Name:  Bertram H. Tang
Title:    Authorized Signatory


SUMITOMO MITSUI BANKING CORPORATION
 
By:       /s/ Yasuhiko
Imai                                                                           
Name:  Yasuhiko Imai
Title:    Senior Vice President


UMB BANK, N.A.
 
By:       /s/ Douglas F.
Page                                                                           
Name:  Douglas F. Page
Title:    Executive Vice President


COMPASS BANK
 
By:       /s/ Eric J.
Paul                                                                           
Name:  Eric J. Paul
Title:    Senior Vice President


JPMORGAN CHASE BANK, N.A.
 
By:       /s/ Brian
McDougal                                                                           
Name:  Brian McDougal
Title:    Senior Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
By:       /s/ Victor
Pierzchalski                                                                           
Name:  Victor Pierzchalski
Title:    Authorized Signatory

 
122

--------------------------------------------------------------------------------

 

BANK OF CHINA, LOS ANGELES BRANCH
 
By:       /s/ Feng
Chang                                                                           
Name:  Feng Chang
Title:    FVP & Branch Manager


COMMERCE BANK, N.A.
 
By:       /s/ Craig D.
Sciara                                                                           
Name:  Craig D. Sciara
Title:    Vice President


THE BANK OF NOVA SCOTIA
 
By:       /s/ David
Schwartzbard                                                                           
Name:  David Schwartzbard
Title:    Director


BANK OF THE WEST
 
By:       /s/ Tim
Kyndesen                                                                           
Name:  Tim Kyndesen
Title:    Sr. Vice President


BANK OF BLUE VALLEY
 
By:       /s/ Kevin
Klamm                                                                           
Name:  Kevin Klamm
Title:    Commercial Loan Officer


CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH
 
By:       /s/ Eric Y.S.
Tsai                                                                           
Name:  Eric Y.S. Tsai
Title:    VP & General Manager


HUA NAN COMMERCIAL BANK, LTD., NEW YORK AGENCY
 
By:       /s/ Henry
Hsieh                                                                           
Name:  Henry Hsieh
Title:    Assistant Vice President

 
123

--------------------------------------------------------------------------------

 



TAIWAN BUSINESS BANK
 
By:       /s/ Alex
Wang                                                                           
Name:  Alex Wang
Title:    S.V.P. & General Manager







 
124

--------------------------------------------------------------------------------

 
